Citation Nr: 0524962	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-11 836	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service connection for prostate cancer.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1959 to April 1963, 
and from May 1963 to October 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied service 
connection for prostate cancer.


FINDINGS OF FACT

The veteran has not been treated or diagnosed with prostate 
cancer.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in January 2004.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to service connection for his claimed prostate 
cancer.  He was advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The veteran was advised in the Statement of 
the Case (SOC) issued in May 2000 and the Supplemental 
Statement of the Case (SSOC) issued in June 2005 of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The Board acknowledges that the initial 
adverse decision issued by the Agency of Original 
Jurisdiction's (AOJ) was in January 2000, prior to enactment 
of the VCAA.  This case was remanded by the Board in October 
2003 to address the lack of sufficient notice and for 
readjudication of this claim after such notification had been 
issued.  Subsequent to the VCAA notifications in January 2004 
and January 2004, the AOJ provided de novo review of this 
claim in the SSOC of May 2005.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a comprehensive VA compensation examination 
regarding the disability on appeal in January/February 2004.  
This examiner reported both the medical history, provided 
examination findings, and provided the appropriate 
diagnosis/etiological opinion.  The examiner specifically 
indicated that he had reviewed the claims file in connection 
with this examination.  The Board finds this examination is 
adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letter of January 2004, VA requested that the veteran 
identify all treatment of his prostate cancer in order to 
obtain medical evidence pertinent to his claim.  VA has 
obtained the veteran's service, private, and VA treatment 
records.  

The veteran has reported that he received private medical 
treatment that is not of record.  Specifically, he has 
identified treatment at a Meadox Medicals, Inc. and at a 
Parkside Hospital.  However, he has indicated that this 
treatment was for his aorta aneurysm and back disability.  As 
this evidence does not discuss his prostate cancer, the Board 
finds that this evidence is not pertinent to the current 
claim and there is no duty for VA to obtain this evidence.  
As the veteran has not identified any other relevant medical 
treatment, further development of the medical evidence for 
the issue decided below is not warranted.  As all 
identified/pertinent treatment records have been obtained; 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

The veteran requested a hearing on appeal at the RO.  He was 
informed by letter that this hearing was scheduled in early 
February 2002.  He failed to appear for this hearing.  The 
veteran also requested a hearing before the Board.  He was 
informed by letter issued in early October 2002 that this 
hearing was scheduled in mid-November 2002.  The veteran 
informed VA by letter received in late October 2002 that he 
was moving out of the state.  He reported that his current 
address was the same as that to which the RO has issued the 
October 2002 notifcation letter.  However, he did not cancel 
his scheduled hearing in November 2002, or request that this 
hearing be rescheduled.  The veteran failed to appear for his 
Board hearing.  He has not requested that this hearing be 
rescheduled or presented evidence of good cause why he did 
not attend the scheduled hearing.  See 38 C.F.R. §§ 20.703-4.  
Therefore, the Board concludes that all pertinent evidence 
regarding the issue decided below has been obtained and 
incorporated into the claims file and there is no reason for 
further development.

As noted above, the Board remanded this case for development 
in October 2003.  The Board instructed the AOJ to provide the 
appropriate VCAA notification, obtain a VA compensation 
examination, and readjudicate the claim on appeal.  The AOJ 
provide the appropriate notice by letter issued in January 
2004, obtained the VA compensation examination in 
January/February 2004, and readjudicated the claim in the 
SSOC issued in June 2005.  Therefore, the Board finds that 
the AOJ has fully complied with the October 2003 remand 
instructions and this remand does not present any reason for 
further development of this case.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Prostate Cancer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Sedervice connection for a malignant tumor may be 
granted if manifest within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 11110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For purposes of establishing service connection for a 
disability resulting from exposure to a toxic herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in, or in the waters adjacent to, the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  Moreover, the diseases listed at 38 
C.F.R. § 3.309(e), including prostate cancer, shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after active service in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(6).  

The Board's review of the veteran's service medical records 
and post-service treatment records reveals that they do not 
contain any notation of treatment or diagnosis for prostate 
cancer.  A VA oncologist conducted an examination and review 
of the claims file in January/February 2004.  This examiner 
concluded that the veteran had never been under treatment 
for, or ever received a diagnosis of, prostate cancer.  On 
examination, there was no evidence of prostate cancer and 
prostate-specific antigen (PSA) testing was normal.  The 
examiner concluded that there was no evidence the veteran has 
prostate cancer, there is no evidence that he was ever 
diagnosed with prostate cancer, and there was no reason to 
suspect the existence of prostate cancer at the current time.

Based on the medical evidence of record and the competent 
medical opinion rendered in January/February 2004, the Board 
finds that the veteran does not now, or ever had, prostate 
cancer.  Thus, the preponderance of the evidence is against 
this claim and the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  Without a current disability, or 
disease or residuals of an injury, service connection must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to service connection for prostate cancer is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


